





Exhibit 10.2
7/30/2014
Mollie SPILMAN






Re: Employment Offer Letter




Dear Mollie


On behalf of Criteo Corp., ("Criteo" or the "Company"), I am pleased to offer
you the position of Chief Revenue Officer. The terms of your position with the
Company, should you accept this offer, will be as set forth below:


Position and Salary. When you join the Company, your position will be Chief
Revenue Officer and you will report to Chief Operating Officer Eric Eichmann.
You will generally work out of the Company's offices in New York, NY, but will
be expected to travel, as required. As a Company employee, you will (i) carry
out your duties, as directed by the Company, in a diligent, competent, faithful
and professional manner; (ii) work with other employees of the Company in a
competent and professional manner; and (iii) generally promote the interests of
the Company. Your starting annual, base salary will be $ 450,000 (your "Salary")
less applicable taxes, deductions and withholding. Your Salary will be payable
in accordance with the Company's standard payroll practices and subject to
annual review. The Company's business is fast-growing and changes quickly. As
such, the Company may change your title and duties from time to time to suit its
business needs, or change your Salary as it deems appropriate. In addition, the
Company may transfer you to another location within the United States.


Bonus. You will also be eligible for a standard discretionary corporate bonus of
$ 450,000. ("Target Bonus"), pro-rated based on the period of time you are
employed at Criteo during the relevant year, less applicable taxes, deductions
and withholdings. Target incentives do not constitute a promise of payment. Your
actual bonus payout will depend on the Company's financial performance and
management's assessment of your group or individual performance. Your bonus is
capped at a maximum of 200% of the Target Bonus. The Board of Directors will
determine in its sole discretion at the appropriate times whether the Company
has achieved its targeted financial performance. Your bonus will be paid on a
annual basis upon calculation of your actual achievement, as determined by the
Company in its sole discretion. At any time, the Company may change, at its sole
discretion, the way this bonus is structured, calculated and paid. In that case,
the Company will ensure that you remain eligible for your Target Bonus in the
case you achieve 100% of the targets given to you. The Board of Directors will
review your Target Bonus periodically, and in its sole discretion, consider any
increases/adjustments (including as to structure) it deems appropriate at that
time. In order to be eligible for any bonus, you must be an active employee at,
and not have given or received notice of termination of your employment prior
to, the time of the payment of such bonus. Please note that payment of a bonus
in any year or years does not in any way guarantee payment of a bonus in any
other year or years.


In addition a sign on bonus will be granted in the amount of $100,000. This will
need to be returned to the Company by the employee if he leaves prior to working
one year with the Company.







--------------------------------------------------------------------------------








Equity. As part of the Criteo team, we strongly believe that ownership of the
Company is an important factor to our success. Therefore, as part of your
compensation, management will recommend to the Board of Directors, and subject
to the Board of Directors' prior approval, that you be granted an option (the
"Option") to purchase 200 000 ordinary shares (the "Shares") of Criteo S.A., the
Company's parent company (the "Parent"). The exercise price per share for the
Option will be the fair market value of the Parent's ordinary shares on the date
of the grant, as determined by the Board of Directors. Your Option will be
subject to the terms and conditions of the Criteo 2014 Stock Option Plan and the
stock option agreement between you and the Parent. Your Option will vest and
become exercisable over a four-year period starting from the date the Option is
granted according to the following schedule: - up to one fourth (1/4) of the
options as from each anniversary of the date of grant, and at the latest within
ten (10) years as from the date of grant. Vesting of the Shares will, of course,
depend on your continued employment with the Company.


Medical and Other Benefits. A significant part of your total compensation at
Criteo is derived from the benefits that Criteo provides. As a Company employee,
you will be eligible to participate in the Company's health insurance benefits
(medical, dental and vision), life insurance, short term and long term
disability and flexible spending plan that are available to full-time Company
employees from time to time, subject to the terms and conditions of the
applicable plan. Of course, Criteo may change or terminate such benefit plans or
programs at any time in its sole discretion and subject to the eligibility
requirements and rules of each such plan or program. You will be eligible to
accrue up to ten (10) days of paid time off in your first full year of
employment(pro-rated for your year of hire), fifteen (15) days in your second
full year of employment, and twenty (20) days beginning in your fourth full year
of employment with the Company. You can accrue up to 1.5 times your applicable
accrual rate (the "Accrual Cap"). Once you reach the Accrual Cap, you will cease
accruing paid time off until you use days and take your available balance below
the Accrual Cap.


Protective Covenants Agreement. By signing this letter agreement, and as a
condition to your employment with the Company, you agree to sign the Company's
standard form of Protective Covenants Agreement.


No Conflicts. You represent and warrant to the Company that you are not bound by
the terms of a non-competition or any other agreement with a former employer or
other third party, or any other order, judgment or decree of any kind, which
would preclude you from being employed by the Company or which would preclude
you from effectively performing your duties for the Company. You further warrant
that you have the right to make all disclosures that you have made or will make
to the Company during the course of your employment by the Company. You agree
that you shall not disclose to the Company, or otherwise use in connection with
the services you render on behalf of the Company, any confidential or other
proprietary information belonging to a former employer or other third party. You
represent and warrant that you have returned to all prior employers any and all
of their confidential or proprietary information or other property.


At-Will Employment. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment "at-will", meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Although your
job duties, title, compensation and benefits, as well as the Company's human
resources policies and procedures, may change from time to time, the "at will"
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.







--------------------------------------------------------------------------------








Notice of Termination. Notwithstanding the forgoing, in the event you terminate
your employment with the Company for any reason, you agree to provide 14 days
prior written notice of such termination to the Company. The Company shall have
the right at any time during such notice period to (i) reduce or change your
offices, duties and responsibilities, (ii) relieve you of your offices, duties
and responsibilities and place you on a paid leave-of­absence, and/or (iii)
waive or reduce such notice period with no further obligations to you, including
but not limited to, making any payments to you in lieu of notice.


Outside Activities During Employment.


(a)
During your employment with the Company, you will devote all of your business
time, best efforts and business judgment, skill and knowledge to the advancement
of the Company's interests and to the discharge of your duties and
responsibilities under this Agreement. You shall abide by all legal,
professional, ethical and Company requirements, rules, regulations, policies and
practices applicable to your work. The Company expects you to abide by all such
restrictions or obligations and to avoid any act that could pose a conflict as a
result of confidential, proprietary or trade secret information obtained by you
prior to your employment by the Company. By agreeing to become employed by the
Company, you represent that none of these restrictions or obligations is
inconsistent with your serving as an employee of the Company.





(b)
During the term of your employment with the Company, you will not, without the
Company's written consent, (1) form or attempt to form a business in competition
with the Company; (2) render or perform services of a business, professional or
commercial nature other than to or for the Company, either alone or as an
employee, consultant, director, officer or partner of another business entity,
whether or not for compensation, and whether or not such activity, occupation or
endeavor is similar to, competitive with or adverse to the business or welfare
of the Company; or (3) invest in or become a shareholder of or consultant to
another corporation or other entity, provided that your investment solely as a
shareholder in another corporation shall not be prohibited hereby so long as
such investment is not in excess of 1% of any class of shares that are traded on
a national securities exchange.





Entire Agreement. This letter and the agreements referred to in this letter
contain all of the terms of your employment with the Company and supersede any
prior understandings or agreements, whether oral or written, between you and the
Company. You acknowledge that you have not relied upon any representations (oral
or otherwise) other than those explicitly stated in this letter and the
agreements referred to in this letter.


Duties: without prejudice to the previous section, you will at all times comply
with any codes, policies, procedures and rules of the Company. By signing this
offer, you acknowledge that you have received a copy of Criteo's Code of
Business Conduct and Ethics, you will comply with all its provision and you
will, within 3 weeks following your start date carry out the Ethic's online
training.


Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the





--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------








Company. The terms of this letter agreement and the resolution of any disputes
will be governed by the laws of the State of New York.


Eligibility to Work in the United States. This offer of employment is contingent
upon the completion of reference checks satisfactory to the Company. Also, as
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and eligibility for employment to work in
the United States.


Arbitration. By signing this letter agreement, and as a condition to your
employment with the Company, you agree to sign the enclosed Arbitration
Agreement.


Background Check. Please understand that this offer is contingent upon a
background check (which shall be authorized by you). The Company will review the
results of the background check and may, at its sole discretion, withdraw this
offer of employment or terminate your employment upon such review.


Start Date. For purposes of this letter, your first day of work at Criteo is
expected to be August 25th 2014 and will be considered your "Employment Date".


We are all delighted to extend you this offer and look forward to working with
you. To indicate your acceptance of the Company's offer, please sign and date
this letter and return before the offer expiration date of August 6th 2014.








 
Regards,
 
 
 
CRITEO CORP
 
 
 
 
Effective Date: 8/6/14
By:
/s/ Dipti Salopek
 
 
 







I have read and accept this employment offer:


Candidate Name:
/s/ Mollie Spilman
Date:
8/6/14
 
Mollie SPILMAN
 
 








